DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 August 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-9, 13-14, 19-20 and 22-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim interpretation under 35 USC 112(f):
	The remarks take the position that an interpretation under 35 USC § 112(f) is not desired and that the terms imply sufficient structure.  This has not been found persuasive.  Force generating apparatus is not a structure.  The three prong analysis is discussed in the previous office action.  If the applicant does not intend these limitations to be interpreted under 35 USC 112(f), the applicant may either amend the claims by reciting sufficient structure to perform the claimed function or present a sufficient showing that the limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 USC 112(f).
Rejections under 35 USC § 112(a)/(b)
By amendment previous issues have been resolved, however by amendment new issues under 35 USC 112(b) have arisen as discussed herein below.
	
Claim rejections under 35 USC § 103:  
	The amendments are sufficient to overcome the rejections under 35 USC § 103, however upon further search and consideration the claims have been found obvious as discussed herein below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
a first force-generating apparatus that exerts a first force on the ions in the first axial direction in claims 1 and 22.
a second force-generating apparatus that exerts a second force on the ions in a second axial direction opposite to the first axial direction in claims 1 and 22
a rotating confinement field-generating apparatus that … in claims 1 and 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
A first/second force generating apparatus is disclosed in paragraph [0009].
A rotating confinement field-generating apparatus is disclosed in paragraph [0010].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 13-14, 19-20 and 22-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite for requiring “at least one of the first and second forces varies spatially along the first axial direction…the one of the first and second forces exerted on the ions in a direction opposite that of the force generated by the axial component resulting from the rotating confinement field being generated by an electric DC field, and wherein the force that varies spatially along the first axial direction comprises a finite gradient along a first portion of the ion path that flattens to a plateau of substantially constant force in the vicinity of the exit of the ion mobility separator”
Specifically, the claim is vague and indefinite because it is unclear whether the electric DC field, rotating confinement field or some other component is the force that varies spatially along the first axial direction.  That is, the force that varies spatially is separately defined from the DC electric field and the rotating confinement field.  Therefore, it is unclear whether the DC field or rotating field is varied spatially or if there is some other unclaimed component that varies spatially along the first axial direction.  It appears from figure 4C that the force varied spatially along the first axial direction having a gradient and plateau near exit is the electric DC field, however no unambiguous determination can be made.  It does not appear that there is an additional force.  
Claim 1 is vague and indefinite for reciting “an ion path along which ions travel from an entrance to an exit along a first axial direction…a first force-generating apparatus that exerts a first force on the ions in the first axial direction…second force-generating apparatus that exerts a second force on the ions in a second axial direction opposite to the first axial direction…at least one of the first and second forces varies spatially along the first axial direction…wherein the force that varies spatially along the first axial direction comprises a finite gradient along a first portion of the ion path that flattens to a plateau of substantially constant force in the vicinity of the exit of the ion mobility separator”
Specifically, the claim requires a first  axial direction to be the direction of ion travel from an entrance to exit.  This axial direction is also the direction the first force exerts on the ion and the force that varies spatially. Since the force that exerts a force on the ions in the first axial direction is the first force, it is unclear how the second force could be the spatially varied force since it is in a second axial direction opposite the first axial direction.  Conversely it is unclear how the first force generating apparatus could be a rotating confinement field generating apparatus since the axial component of the rotating confinement field is in a direction opposite that of an electric DC field (presumably the spatial varied force, see indefinite rejection above).
Claims 13 and 22 require commensurate limitations and are vague and indefinite as discussed above.
Claims 2-9, 14, 19-20 and 23-30 are vague and indefinite by virtue of their dependencies on rejected base claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 13-14, 19-20 and 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyes (US pgPub 2022/0291167) in view of Ibrahim et al. (US pgPub 2019/0057852).
Regarding claim 1, Hoyes teaches a trapped ion mobility separator (figs. 3-4, sections 4 and 6 and paragraph [0045]) comprising: 
an ion path along which ions travel from an entrance to an exit along a first axial direction relative to a central axis of the ion path ([0094], [0097]-[0101], figures 3-4, discuss ions passing through ion trap 14 before being passed through aperture 3 into ion mobility separator device having a first section 4 and second section 6, where ions are urged and scanned out), the ion path containing a gas through which the ions pass ([0034]); 
a first force-generating apparatus that exerts a first force on the ions in the first axial direction ([0098], opposing electric field or travelling wave); and 
a second force-generating apparatus that exerts a second force on the ions in a second axial direction opposite to the first axial direction ([0098]), wherein the first force and the second force are of different respective types (travelling wave and electric field [0097]), at least one of the first and second forces varies spatially along the first axial direction such that ions are trapped (opposing electric field seen varied along the first axial direction in figure 4, trapped via assuming axial equilibrium positions, [0098]) and separated by ion mobility along said first axial direction during an accumulation phase ([0098]), and at least one of the first and second forces is varied during an elution phase to increase a magnitude of the first force relative to the second force over time such that the ions are progressively driven to the exit of the ion path as a function of ion mobility ([0099] “the magnitude of the opposing electric field can then be reduced to allow the highest mobility, smallest ions to pass from the first section 4 into the second section 6” and paragraph [0101] the “magnitudes of the opposing fields in the first and second sections are then gradually reduced, in tandem with one another, to progressively scan ions out of the device”), 
wherein one of the first force-generating apparatus and second force- generating apparatus is a field-generating apparatus that generates one of the first force and second force respectively (travelling wave),  by an axial component resulting from the field ([0097]-[0101], figure 4 shows TWave direction causing an axial motion), the one of the first and second forces exerted on the ions in a direction opposite that of the force generated by the axial component resulting from the field being generated by an electric DC field (opposing electric field [0099], disclosed to be an opposing DC electric field [0091]), and 
wherein the force that varies spatially along the first axial direction comprises a finite gradient along a first portion (gradient along trapping region 4) of the ion path that flattens to a plateau of substantially constant force in the vicinity of the exit of the ion mobility separator (flattens to plateau in section 6, disclosed as a uniform field see paragraphs [0099] and [0101].  Note: IMS comprises both sections 4 and 6 see discussion in paragraph [0094] “an ion mobility separator device having a first section 4 and a second section 6”).
Hoyes teaches the radial confinement is the result of an RF field along an axis ([0069]), thus fails to disclose a gas through which the ions pass; and a rotating confinement field-generating apparatus that generates a rotating confinement field having a radially- inhomogeneous electric potential that exerts a confinement force on the ions in a radial direction toward said central axis, relative maxima and minima of said electric potential rotating about said central axis as a function of time, wherein the electric field (i.e. gradient being the first or second force) is generated by an axial component of the rotating field.
However, Ibrahim et al. teaches a gas through which the ions pass ([0003] and [0076], gases required to achieve pressure at or near atmospheric pressure, ions pass through IMS); a rotating confinement field-generating apparatus ([0084] “the elevated potential continually rotates around the electrodes in a circle centered on the central axis 130. This creates a circular or rotating traveling wave of elevated potential that continually rotates or revolves around the electrodes and confines ions radially within the interior of the device”.  See figures 2a-2c and also paragraph [0085]) that generates a radially-inhomogeneous electric potential (radially inhomogeneous electric field seen in each of elevation map of figures 2a-2c) that generates a rotating confinement field having (field inherent from elevated potential rotating as discussed above) that exerts a confinement force on the ions in a radial direction toward said central axis (see recitation from paragraph [0084] above), relative maxima and minima of said electric potential rotating about said central axis as a function of time ([0083], figures 2a-2c show the elevated potential (relative maxima) changes as a function of time with respect to electrodes that do not have an elevated potential (relative minima)), wherein the electric field  is generated by an axial component of the rotating field ([0095] via superimposed voltage, the rotating field has a confinement component and an axial component.  Alternatively, paragraph [0092] teaches the travelling wave applied to each electrode ring of the device is out of phase with the circular travelling wave applied to an adjacent electrode ring.  As discussed above, since they are out of phase, they are offset and axial field component is inherent).
Ibrahim et al. modifies Hoyes by suggesting substituting RF confinement for rotating wave confinement ([0075]-[0076]) by radially segmenting electrodes.  That is, adding a rotating element to the travelling wave of Hoyes and eliminating the RF confinement.
Since both devices are directed towards radial confinement and travelling waves in an ion mobility spectrometer, it would have been obvious to one of ordinary skill in the art to substitute the electrode structure and RF confinement of Hoyes for the electrode structure and add an additional rotating component to the travelling wave of Ibrahim et al. because as pressure increases, the ability to confine ions using pseudopotentials generated by RF voltages decreases and thus can only be operated at pressures well below atmospheric pressure ([0075]) whereas in a rotating wave device ion confinement can be provided at pressures where conventional RF confinement fails.  That is, the substitution of the electrode structure and RF voltages of Hoyes for the electrode structure and adding a rotating component to the travelling wave of Ibrahim allows for operation at much higher pressures, therefore improving the operational range of the ion mobility spectrometer.  Alternatively, Hoyes is a finding that DC travelling waves applied to ion mobility spectrometers for axial urging of ions against an DC gradient was known, upon which the claimed invention can be seen as an improvement.  Ibrahim et al. is a finding the prior art contained a known technique  that is applicable to the base device (i.e. radial segmenting of the electrodes and rotating the dc travelling wave as well as moving along the axial direction see [0092]).  Ibrahim is a finding that one of ordinary skill in the art would have recognized that applying the segmentation and adding an additional rotational component to the travelling wave as well as the axial movement disclosed in Hoyes would have yielded predictable results of an improvement of operability at higher pressures as compared to devices requiring RF radial confinement. (MPEP § 2143 (I)(D)).  Note:  while Ibrahim suggests additional voltages to cause ions to move axially ([0093]), Hoyes already discloses a travelling wave sufficient to cause ions to move axially ([0093]).  Hoyes is only deficient in the rotational components of the travelling wave.  The modification by Ibriahim is not suggesting a substitution of the traveling wave of Hoyes.  The modification by Ibriahim is suggesting an additional rotational component to the axial component of the travelling wave of Hoyes.  The advantage would remain the same as discussed above.
Regarding claims 2 and 23, Hoyes et al. in view of Ibrahim teach wherein the pressure of the gas in the ion path is higher than 5,000 Pa (Ibrahim [0003]).
Regarding claims 3 and 24, Hoyes teaches wherein trapping and/or separation of the ions occurs prior to an elution point ([0098]-[0099], progressive scan (i.e. elution) discussed in [0101]), and during the elution phase, as one of the two forces is changed with time, the ion species of different ion mobility are shifted toward the elution point (t1 vs t2 in figure 4 showing mobility shifted ions while analysis of highest mobility ions  pass to second analysis section), wherein each ion species then sequentially arrives at the elution point ([0101]), and the net force on that ion species is sufficient to allow it to exit past the elution point and exit the separator (smallest ion analyzed at t2 and progressive scan see paragraphs [0099] and [0101]).
Regarding claims 4 and 25, Hoyes teaches wherein the gas contained in the ion path through which the ions pass is a resting gas ([0034] teaches first and second sections are gas-filled regions, thus since they have been filled the gas is resting).
Regarding claims 5 and 26, Hoyes in view of Ibrahim teach a pressure of gas (Ibrahim teaches pressure above 0.1 Torr ([0010])), normal pressure (normal pressure exists),the gas inherently has a temperature, a normal temperature exists, the ion mobility is capable of being normalized, mass and charge of ions exists and the rotating confinement field inherently has a time constant.  Since the speed of rotation are variable ([0086] note “too fast” or “too slow”) and all the variables and constants of the equation exists, the device of Hoyes in view of Ibrahim is capable of meeting the criteria of the claimed equation.  MPEP 2114 II recites the manner of operating the device does not differentiate apparatus claim from the prior art.  Since Park in view of Ibrahim teach all the structural characteristics, operating the IMS to meet the claimed equation is within the capability of the device of Park in view of Ibrahim.
Claims 6 and 27 are rejected on the same basis as claim 5.  Specifically, all constants and variables exist in the apparatus of Park in view of Ibrahim, thus the device is capable of satisfying the equation of claim 6.
Regarding claims 7 and 28, Hoyes in view of Ibrahim teach wherein the rotating confinement field-generating apparatus comprises a plurality of radially-segmented electrodes each having a minimum of four segments (Ibrahim, fig. 3 shows a plurality of radially segmented electrodes each having 8 segments (see cross-sectional view in figure 4)).
Regarding claims 8 and 29, Hoyes in view of Ibrahim teach herein each electrode has eight radial segments (Ibrahim see figure 4).
Regarding claim 9, Hoyes in view of Ibrahim teach wherein one of two different electrical potentials is applied to each of the segments (Ibrahim, figure 2A shows elevated voltage applied only to electrodes 102/110 ([0083]-[0084]), thus a different electric potential applied to 102/110 than applied to the remaining electrodes) of each radially segmented electrode (102-116), and wherein a distribution of the electrical potentials applied to the segments of each electrode is symmetric with respect to the central axis at any given point in time (symmetric distribution applied in each of figures 2A-2c. for instance figure 2A shows elevated potential applied to 102/110 and non-elevated potential applied to three electrode segments on either side).
Claim 13 is commensurate in scope with claim 1 and therefore obvious as discussed above.  Note the variation of time required by claim 13 is encompassed the different phases of claim 1.
Regarding claim 14, Park teaches wherein the separated ions are detected by an ion detector (col. 3, lines 37-43).
Claims 19 and 20 are commensurate in scope as claims 5 and 6, thus rejected for the same reasons as discussed above.
Claim 22 is commensurate in scope with claim 1 and therefore obvious as discussed above
Relevant art of interest to the applicant:

US pgPub 2021/0239650 teaches applying nonlinear DC voltage sequences in an atmospheric pressure ion focusing device without RF radial confinement.
WO2020/006116 teaches similar circular traveling waves as Ibrahim et al. above (see figure 22) and thus could be used to make obvious the claimed invention as an alternative to Ibrahim.
Park et al. (USPN 9,683,964) teaches similar subject matter as Park above and thus could be used as an alternative to Park above.
TIMS is also known to US pgPub 2019/0265195, US pgPub 2017/0350860
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881